Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant response filled May 11, 2021 has been considered and entered. Accordingly, Claims 1 – 6, 8 – 13 and 15 – 19 are pending in this application. Additionally claims 1, 8, 9, 15 and 16 are amended and claims 7 and 14 have been cancelled.  

Response to Arguments

Applicant's arguments filed May 11, 2021 have been fully considered and persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see page 10 and 11, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 9, 10, 12, 13, 16 and 17 under 35 USC § 102 (e) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (e) for claims 1, 2, 4, 5, 9, 10, 12, 13, 16 and 17have been withdrawn.

Applicant’s arguments, see page 10, with respect to the rejection(s) of claim(s) 3, 6, 8, 11, 15, 18 and 19 under 35 USC § 103 (a) have been fully considered and are persuasive. The rejection made under 35 USC § 103 (a) for claims 3, 6, 8, 11, 15, 18 and 19 have been withdrawn.

Allowable Subject Matter

Claims 1 – 6, 8 – 13 and 15 – 19 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167